Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nora Soto Gutierrez appeals the district court’s order dismissing her civil action and denying her motion for leave to file a third amended complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gutierrez v. E. Beach-Bay Marine Marina, No. 2:14-cv-00476-RAJ-LRL (E.D.Va. Sept. 23, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.